DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Receipt of the substitute amendment filed on 29 August 2019 is acknowledged. No new matter has been introduced. 
1c.	The replacement drawings filed on 29 August 2019 are acceptable.

Claim Status:
1d.	Claims 1-17 are pending. 

Election/Restrictions
 
2a.	Applicant's election without traverse of Group I (claims 1-13), filed on 26 April 2021 is acknowledged.  Applicant also elected the species of (a) the heterodimeric Fc fusion comprising the VH and VL that form an antigen binding domain that binds PD-1 and has the sequences of 1C11[PD-1]_H3.303_L3.152 from XENP26940 (SEQ ID NOs:642 and 1103), as recited in claim 1, as well as in dependent claims 8 and 13 where it is set forth in Figure 127B (SEQ ID NOS:954-959), and (b) the checkpoint antibody of an anti-PD-L1 antibody, as recited in claim 16. Claim 1, will be searched and examined in so far as it pertains to XENP26940, (SEQ ID NOs: 642 and 1103). Claim 8 will be searched and examined is so far as it pertains to SEQ ID NOs: 954-959. 
2b.	Claims 1-17 are pending, of which claims 1-13 are under consideration. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:
3.	The information disclosure statements filed on 11/29/2019 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. Some of the references were lined through, because the publication dates of the references were not available. 


Oath/Declaration
4.	It is noted to Applicant that as stated in the Communication of 20 September 2019, a properly executed inventor's oath or declaration has not been received for the inventors of the instant application.  Although no time period for reply is set forth in the instant Office Action, Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).

Claim Rejections - 35 U.S.C. § 112 (b):
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a.	Claims 1-4 recite a set of Fc domain amino acid substitutions, for example S267K/LS364K/E357Q: S364K/E357Q; L368D/K370S, G236R/L328R, M428L/N434S, etc.  However, the claims fail to recite which Fc domain the recited amino acids belong to. Are the recited amino acids from human Fc domain or from another species? Are these amino acids from IgG1, IgG2, IgG3 or IgG4? Appropriate correction is required. 	

5b.	Claims 8, 13 are indefinite because they recite “Figure 127B”.  The claims are reading limitations from the specification into the claims.  MPEP § 2173.05(s) states that “[w]here possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claims.  Incorporation by reference is a necessity doctrine, not for applicant's convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)."  Please note that 
5c.	Claims 8 and 13 are rejected as being indefinite because it is not clear if the elected sequences of SEQ ID NOs:954-959 (Figure 127B) are a PD-1 targeted/Rα heterodimeric fusion Fc protein, as required by the claims.  The sequences in Figure 127B appear to be different sections (or “chains”) of a fusion, but not an entire fusion protein itself.  Do the different sequences in Figure 127B refer to the subparts recited in claim 1(a)(b)(c)?  If so, which sequences refer to which part?  Or, are there multiple fusion proteins listed in Figure 127B?
Claims 5-7, 9-12 are also rejected under 35 U.S.C. 112, [b], in so far as they depend from claim 1 for the limitations set forth above.
Claim Rejections - 35 U.S.C. § 112 [d]:

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the elected invention of 1C11[PD-. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Closest Prior Art:	 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7a.	Fabbi et al, (Journal of Cytokine Biology, 2016, Vol. 1, No. 2, pages 1-7), which teaches that IL-15 or IL-15 super agonists have shown anti-tumor activity in several animal tumor models, (such as lung, breast, melanoma and hematologic
malignancy after allogeneic stem-cell transplantation), either alone or combined with other immune-enhancing molecules, such as checkpoint inhibitors, (see abstract and page 3, column 2).



7c.	Kowalsky et al, (Molecular Therapy; 2018; Vol. 26 No. 10, pages 2476-2486), teach a novel oncolytic vaccinia virus (VV) expressing a superagoinst IL-15, a fusion protein of IL-15 and IL-15Rα, (vvDD- IL1-5Rα), which elicits potent adaptive antitumor immunity, (see abstract). The reference teaches that the combination of the oncolytic immunotherapy with anti-PD-1 antibody dramatically improves the therapeutic outcome compared to either anti-PD-1 alone or vvDD-IL15-Ra alone, (see figure 4, page 2483, column 1).

Conclusion:
8.	No claim is allowed.  
Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FOZIA M HAMUD/Examiner, Art Unit 1647          
15 June 2021  

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647